DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
paragraph [0064] at line 1 (page 16/70 at line 9) 5 s should be 5 is; 
in paragraph [0070] on page 17/70 at line 24 he should be the;  and
in paragraph [0098] on page 24/70 at line 5 FIG, should be FIG.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-10, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Reception device claim 15 at line 9 claims "for each image line a second plurality of image lines of the image" which is unclear with regards to that which is to be associated to each image line.  Amending “for each image line a” to be "for each image line of a" would overcome this issue, refer to corresponding transmission device claim 1 line 8 which correctly claims this claim limitation.  Dependent claim 16 inherits and does not correct this issue.
System claim 17 at line 9 has the same problem as claim 15.  The same amendment would overcome the issue also.  Dependent claim 18 inherits and does not correct this issue.

Reception device claim 16 at line 4 claims "generate the display image based the third frame of data" which is unclear with regards to that which is to be associated to the generating.  Amending "generate the display image based the third frame of data" to be "generate the display image based on the third frame of data".
Claims 2, 5, 6, 9, 10, 16, 18, and 20 each claim “for the each image line” refer to claim 2 on each of lines 3, 5, and 10, claim 5 on line 2, claim 6 on line 2, claim 9 on line 3, claim 10 on lines 4 and 5, claim 16 on lines 5-6 and on line 7, claim 18 on line 3, on line 5, and on line 10, and claim 20 on line 3, on line 7, and on lines 13 and 14.  This claim limitation is unclear regarding that which is associated with “image line”. Dependent claims 7, 8, and 11 inherit and do not correct this issue.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The article by Mahesh M. Subedar, Lina J. Karam, and Glen P. Abousleman describes a An Embedded Scaling-Based Arbitrary Shape Region-Of-Interest Coding Method for JPEG2000.
The article by Yong Tian and Xiangwei Kong describes An Improved Shape-Based Arbitrary Shape ROI Coding Method With SA-DWT in JPEG2000.

Allowable Subject Matter
Claims 1, 3, 4, and 11-14 are allowed.  Claims 2, 5-10, and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record fails to teach or suggest in the context of independent claim 1 “the first frame of data including embedded data, Region-Of-Interest (ROI) information for each image line of a first plurality of image lines of the image, and Region-Of-Interest (ROI) data for each image line of a second plurality of image lines of the image, the second plurality of image lines including the first plurality of image lines” (emphasis added).  The same limitations are present in each of independent claims 15, 17, and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613